DETAILED ACTION 
The amendment submitted on November 8, 2022 has been entered.  Claims 1-14, 16, 19, 21, 24, 29, and 32 are pending in the application.  Claims 2-3, 14, 16, 19, and 21 are withdrawn.  Claims 1, 4-13, 24, 29, and 32 are rejected for the reasons set forth below.  No claim is allowed.  
This application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions 
Applicant’s election without traverse of confluent and reticulated papillomatosis (see claim 4) as the species for initial examination in the reply filed on November 8, 2022 is acknowl-edged.  The requirement for election of either sirolimus or everolimus (see the action mailed on August 8, 2022 at p. 2) is hereby withdrawn, so applicant’s election of sirolimus is moot.  Claims 2-3, 14, 16, 19, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  
Claim Rejections – 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.  
Claims 1, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blagosklonny (WO 2008/022256 A2).  
Blagosklonny discloses topical administration of an mTOR inhibitor (p. 1, ll. 10-17) for treating skin diseases (p. 13, ll. 20-25), such as keloids (p. 13, l. 21).  Note that “keloids” is defined in applicant’s own specification (p. 1, l. 32) as being within the meaning of “cutaneous prolifera-tive condition” as recited in claim 1.  The reference further discloses that the mTOR inhibitor is sirolimus1 (referred to as “rapamycin”), everolimus, or a similar compound (p. 13, ll. 2--13).  
Claims 1, 4, 8-13, 24, 29, and 32 are rejected under 35 U.S.C. 102(a)(2) as being antici-pat-ed by Brichta (US 2020/0069661 A1).  
Brichta discloses “treating skin diseases, conditions, or disorders or symptoms thereof, including the step of topically administering to a subject in need of treatment a composition comprising up to about 5% (w/w) of a cyclic peptide,” such as “sirolimus (rapamycin) [and] evero-limus” (para. 0006).  Examples of skin diseases include confluent and reticulated papillomatosis (CARP) (para. 0022), as well as numerous other proliferative conditions (para. 0022 and 0036) within the scope of claim 1.  “[T]he patient or subject is an adult, child or infant” (para. 0020), which meets the limitations of claims 12-13.  
Claim Rejections – 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; and (4) considering objective evidence present in the application indicating obviousness or nonobviousness.  See MPEP 2141 et seq.  
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Brichta as applied above, and further in view of Lim (Clin. Cosmet. Investig. Dermatol. 2016;9:217-23). 
The disclosure of Brichta is relied upon as set forth above.  The difference between the prior art and the claims at issue is that Brichta does not specifically disclose that the area affected by CARP is on the head, neck, trunk, extremities, and so forth (see claims 5-7).  Lim, however, discloses (p. 219) that CARP was known to affect these areas of the body.  One would therefore have viewed the subject matter of claims 5-7 as being a matter of common sense.  
“Same Invention” Double Patenting 
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufac-ture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.  
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (emphasis added).  The term “same invention” in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).  
Claims 1, 5, and 8-13 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of copending Application No. 16/967,457.  Claims 1, 5, and 8-13 in this appli-cation are identical to claims 1, 4, and 5-10, respectively, in the ‘457 application (see the claims submitted on August 5, 2020).  
This is a provisional statutory double patenting rejection because the claims directed to the same invention have not, in fact, been patented.  This rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.  
Citation of Relevant Prior Art 
The prior art made of record (see attached form PTO-892) and not relied upon is consid-ered pertinent to applicant’s disclosure.  In particular, Leducq (J. Am. Acad. Dermatol. 2019;80(3):735-742) is a review of the prior art vis-à-vis topical uses of mTOR inhibitors in dermatology.  
Conclusion 
Any inquiry concerning this communication should be directed to Theodore R. Howell whose telephone number is 571-270-5993.  The examiner can normally be reached Monday through Thursday, 7:00 am – 6:00 pm (Eastern time).  The examiner is not available on Fridays.  Examiner interviews may be conducted by telephone and video conferencing.  Please call the examiner or use the Automated Interview Request (AIR) at www.uspto.gov/interviewpractice to schedule an interview.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng (Winston) Shen, can be reached on 571-272-3157.  The fax phone number for the organization where this application is assigned is 571-273-8300.  Infor-mation regarding the status of this application may be obtained from Patent Center, which is available to registered users at patentcenter.uspto.gov.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative, please call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 
November 21, 2022  


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Rapamycin” is the same thing as “sirolimus (see applicant’s own specification at p. 5, l. 15).